FILED
                           NOT FOR PUBLICATION
                                                                               AUG 6 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.   20-50269

              Plaintiff-Appellee,                 D.C. No.
                                                  2:18-cr-00060-SJO-TJH-1
 v.

BRETT VANBENSCHOTEN,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Appellant Brett VanBenschoten appeals pro se from the district court’s order

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm. We deny

VanBenschoten’s emergency motions for relief.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “[W]e review § 3582(c)(1) sentence reduction decisions for abuse of

discretion.” United States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (per

curiam) (quoting United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (per

curiam)). “A district court may abuse its discretion if it does not apply the correct

law or if it rests its decision on a clearly erroneous finding of material fact.” Id.

(quoting Aruda, 993 F.3d at 799).

      The district court did not abuse its discretion in denying VanBenschoten’s

motion after considering the statutory sentencing factors. The compassionate

release statute directs courts to consider the 18 U.S.C. § 3553(a) sentencing factors.

See 18 U.S.C. § 3582(c)(1)(A). The district court here properly considered those

factors and concluded that, on balance, they weighed against release.

VanBenschoten had received a below-Guidelines sentence of 96 months, and at the

time the district court ruled on his motion, he had served only twenty percent of

it—roughly 18 months. Moreover, his crimes were serious: he was found in

possession of a significant amount of methamphetamine as well as other drugs.

Thus, the district court applied the correct law and its decision did not rest on a

clearly erroneous finding of material fact.

      AFFIRMED.




                                            2